Judgment, Supreme Court, New York County (Michael Stall-man, J.), entered January 9, 2003, which, inter alia, upon the prior grant of defendant’s motion for summary judgment, dismissed the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 3, 2003, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
The motion court properly found this action barred by the doctrine of res judicata, since the claims alleged in the proposed amended complaint, including the cause of action for breach of the covenant of good faith, are premised upon transactions identical to those underlying the breach of contract causes dismissed in the prior federal action (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]).
We have reviewed plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.E, Williams, Friedman and Gonzalez, JJ.